Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Justin DeAngelis on 07/21/2021.

The application has been amended as follows: 

	8. (Twice Amended) A footwear assembly, comprising: 
a pair of shoes comprising a left shoe and a right shoe, each of the left shoe and the right shoe including: 
an upper having a lateral side and a medial side; 
a housing disposed along the upper and located on an instep region of the upper, wherein a first lace extends along portions of the upper and into the housing through a first aperture and a second aperture 
a sole structure coupled with the upper, the sole structure including a battery disposed therein; 
a plurality of light emitting diodes (LEDs) that are disposed along and adjacent one or more sides of the housing; and 
a control printed circuit board (PCB); and 
an electronic device that is capable of being wirelessly coupled with the pair of shoes, wherein the electronic device includes a display screen and allows for user input.

10. (Currently Amended) The footwear assembly of claim 8, wherein the display screen includes a tighten input and a loosen input, and 
wherein when a user depresses the tighten input, the first lace 

14. (Twice Amended) A footwear assembly, comprising: 
at least one article of footwear comprising: 
an upper comprising a medial side, a lateral side, and an instep region; 
a housing disposed along the instep region, wherein a first lace extends along portions of the upper and into the housing through a first aperture and a second aperture 
a sole structure coupled with the upper; and 
an electronics assembly comprising a wireless communication module; and 
an electronic device wirelessly coupled with the wireless communication module, wherein the electronic device includes a display screen and allows for user input, 
wherein a plurality of light emitting diodes (LEDs) are provided along a portion of the housing and are disposed at least partially around a motor compartment of the housing.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHARON M PRANGE whose telephone number is (571)270-5280.  The examiner can normally be reached on M-F 8:30-5 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Khoa Huynh can be reached on (571) 272-4888.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact 






/SHARON M PRANGE/               Primary Examiner, Art Unit 3732